             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                       1:19 CR 28 MR WCM

UNITED STATES OF AMERICA,                      )
                                               )
v.                                             )           ORDER
                                               )
RODNEY DEJUAN ALLISON                          )
                                               )
                                               )

     This matter is before the Court on Defendant’s Motions for Admission

Pro Hac Vice and Affidavits (“Motions”) filed by Stephen P. Lindsay on behalf

of James Gabriel Banks, Jr. and William H. Thomas. Docs. 315 & 316.

     The docket indicates that, during Defendant’s sentencing hearing on

April 29, 2021, the District Court granted an oral motion to withdraw by

Defendant’s previous attorneys and granted Defendant’s Pro Se Renewed

Motion for Appointment of Counsel (Doc. 313). As Defendant had previously

been found to be indigent, the Federal Defender’s Office was requested to

assign counsel to represent Defendant. The sentencing hearing itself was

continued.

     The following day, April 30, 2021, attorney Anthony Scheer was

appointed to represent Defendant.

     On June 22, 2021, Mr. Lindsay filed the Motions, which seek the pro hac

vice admission of Georgia attorneys Mr. Banks and Mr. Thomas.
     From these filings, it would appear that Mr. Lindsay may have been

retained to represent Defendant. However, Mr. Lindsay has not filed a notice

indicating that he is entering a general appearance for Defendant.

     Such information regarding Mr. Lindsay’s representation is necessary

before the undersigned can consider the Motions and/or whether the

representation of Defendant by Mr. Scheer as appointed counsel is no longer

necessary.

     Accordingly, Mr. Lindsay is DIRECTED to file, within seven days of the

entry of this Order, a notice of general appearance or other appropriate

statement describing his representation.

     It is so ordered.


                         Signed: June 23, 2021
